~GnJAl
       3Jn tbe mtniteb ~tates relate to professional malpractice, and three relate to purported contractual breach.
Id. Although the remainder of his complaint is highly unusual, it appears that
plaintiff suffered an injury during a medical procedure. See Id. at 28. He alleges
that he suffers from a failed spinal implant and is "permanently physically
disabled" as a result. Compl. at 3. A doctor's letter describes plaintiff's medical
history as "complex," and explains that, some time ago, plaintiff had a "fusion"
operation on his back "with screws, rods, and cages," and has been suffering
continued pain since that time. Pl.'s Response to Mot. to Dismiss, ECF No. 10, at
67. This letter also states that Mr. Ellis more recently had a neurosurgical
operation to deal with a cystic mass which had caused "mischiefintracranially," as
well as cephalgia and seizures. Id. It appears that plaintiff wishes to sue the
doctors who he believes are responsible for some of his medical issues. Compl. at 3,
28.

        The government has moved to dismiss Mr. Ellis's complaint for lack of
subject-matter jurisdiction under RCFC 12(b)(l). The government argues that Mr.
Ellis's tort and criminal claims, Mot. to Dismiss at 4-5, contract claims, id. at 6-7,
and other miscellaneous claims, id. at 7-10, are outside of this court's jurisdiction.2

       The clerk's office received a further document from plaintiff on March 26,
2018, which was filed as a response to the government's motion. This document is
also highly irregular, and consists mainly of plaintiff's disquisition on esoteric legal
theories, as well as several of his medical records. The government filed a reply on
March 28, 2018, briefly reiterating the arguments from its motion.

                                  II. DISCUSSION

A. Subject-Matter Jurisdiction

       Whether the court has subject-matter jurisdiction is a threshold issue that
may be brought up at any time, either by the parties or by the court sua sponte.
Folden v. United States, 379 F.3d 1344, 1354 (Fed. Cir. 2004). Pursuant to RCFC
12(h)(3), "[i]f the court determines at any time that it lacks subject-matter
jurisdiction, the court must dismiss the action." In making this determination, "the
allegations stated in the complaint are taken as true and jurisdiction is decided on
the face of the pleadings." Folden, 379 F.3d at 1354.

       The Tucker Act provides this court with jurisdiction over "any claim against
the United States founded either upon the Constitution, or any Act of Congress or
any regulation of an executive department, or upon any express or implied contract
with the United States, or for liquidated or unliquidated damages in cases not


2 Mr. Ellis also filed an application to proceed in forma pauperis. The government
has not opposed this motion. Accordingly, it is hereby GRANTED.

                                          -2-
sounding in tort." 28 U.S.C. 1491(a)(l). The provision of the Constitution or Act of
Congress cited as the basis for the claim must be money-mandating to place the
matter within our jurisdiction. See Smith v. United States, 709 F.3d 1114, 1116
(Fed. Cir. 2013) ("To be cognizable under the Tucker Act, the claim must be for
money damages against the United States, and the substantive law must be money-
manda ting.").

B. Analysis

      Assuming that Mr. Ellis's allegations are true and taking into consideration
Mr. Ellis's prose status by broadly construing his arguments, the Court
nevertheless finds that none of his claims falls within our jurisdiction. This court
cannot entertain this case unless a jurisdictional basis has been properly invoked.
See RCFC 12(h)(3).

       The gravamen of Mr. Ellis's complaint appears to be allegations of tort claims
for professional malpractice and battery. Compl. at 3. The Tucker Act expressly
places within our jurisdiction only matters "not sounding in tort." 28 U.S.C.
§ 149l(a)(l). Fraud and malpractice claims sound in tort and are not within the
Court's jurisdiction. See, e.g., Sellick v. United States, 222 Ct. Cl. 679, 681 (1980)
(fraud); McCullough v. United States, 76 Fed. Cl. 1, 4 (2006) (malpractice).
Furthermore, plaintiff appears to be asserting claims against private parties, see
Compl. at 28. The federal government, however, is the only proper defendant in our
court. Stephenson v. United States, 58 Fed. Cl. 186, 190 (2003) (citing United States
v. Sherwood, 312 U.S. 584, 588 (1941)).

       Insofar as plaintiff's mentions of "abuse" and "torture," see Compl. at 3, can
be construed as criminal allegations, this court also has no jurisdiction over such
claims. See Stanwyck v. United States, 127 Fed. Cl. 308, 314 (2016). The
government notes possible allegations of violations of the Eighth Amendment, the
Health Insurance Portability and Accountability Act, 3 the Social Security Act, 4 and
the Americans with Disabilities Act, 5 but these claims would also lie outside our
jurisdiction. See Mot. to Dismiss at 7-9 (citing Marcus v. United States, 909 F.2d
1470, 1474 (Fed. Cir. 1990); Graves v. United States, No. 16-535C, 2016 WL
3660488, at *1 (Fed. Cl. July 5, 2016) (citing Trafny v. United States, 503 F.3d 1339,
1390 (Fed. Cir. 2007)); Searles v. United States, 88 Fed. Cl. 801, 805 (2009); Agee v.
United States, 72 Fed. Cl. 284, 289-90 (2006)).

      Although his complaint contains language concerning "violation of contract,"
see Compl. at 3, plaintiff has failed to adequately plead a contract with the United

a Pub. L. 104-191, 110 Stat. 1936 (codified at 42 U.S.C. § 300gg, 29 U.S.C. § 1181 et
seq., and 42 U.S.C. 1320d et seq.).
4 42 U.S.C. ch. 7.
5 42 U.S.C. § 12101.

                                         -3-
States which would give the Court jurisdiction to hear his case. Plaintiff has pled
no allegations concerning any federal officers with apparent authority to bind the
United States, given no details about the terms of any alleged contract, and given
no information beyond the bare words "violation of contract." See Trauma Serv.
Grp., Ltd. v. United States, 33 Fed. Cl. 426, 430 (1995) (citing Modern Sys. Tech.
Corp. v. United States, 979 F .2d 200, 201 (Fed. CiT. 1992)). In his response, Mr.
Ellis mentions federal contractors, Response at 11, but then goes on to discuss "the
uniform bonding code" and his theories of public finance. It may be that the
Wyoming Medical Center, see Compl. at 28, the Houston Clinic, see Response at 76,
the Kansas Institute of Medicine, see Response at 67, or Mr. Ellis's doctors were in
some manner contractors of the federal government, but his filings do not contain
sufficient information to allow the Court to conclude that any contract ever existed
between plaintiff and the United States.

       It is clear from reading plaintiff's submissions that he has undergone serious
medical problems and considerable suffering. But, like many pro se litigants,
plaintiff misunderstands the nature of our court's jurisdiction, which does not
encompass any of the claims which he wishes to bring.

                                III. CONCLUSION
       Because plaintiff's allegations do not raise a matter within this court's
jurisdiction, the defendant's motion to dismiss this case is hereby GRANTED. The
Clerk is directed to close the case .

IT IS SO ORDERED.




                                        -4-